ICJ_005_Fisheries_GBR_NOR_1950-03-29_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE ANGLO-NORVEGIENNE
DES PECHERIES

ORDONNANCE DU 29 MARS 1950

1950

INTERNATIONAL COURT OF JUSTICE

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

ANGLO-NORWEGIAN
FISHERIES CASE

ORDER OF MARCH 29th, 1950
La présente ordonnance doit être citée comme suit :

« Affaire anglo-norvégienne des pêcheries,
Ordonnance du 29 mars 1950:
C. I. J. Recueil 1950, p. 62. »

This Order should be cited as follows :

“Anglo-Norwegian fisheries case, Order of March 29th, 1950:
I.C. J. Reports 1950, p. 62.”

 

Ne de vente: 35
Sales number

 

 

 
62

INTERNATIONAL COURT OF JUSTICE

YEAR 1950

Order made on March 29th, 1950

ANGLO-NORWEGIAN
FISHERIES CASE

The Internationa] Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Articles 37 and 38 of the Rules of Court,

having regard to the Order made by the Acting President of the
Court on November gth, 1949, to determine the procedure in the
Anglo-Norwegian Fisheries case,

Makes the following Order :

Whereas by letter dated March 7th, 1950, the Agent of the Nor-
wegian Government has asked that the time-limit for the presenta-
tion of the Norwegian Government’s Counter-Memorial, which had
been fixed by the Order of November oth, 1949, for May 31st, 1950,
be extended to July 31st, 1950 ;

Whereas, by letter of March 2oth, 1950, the Agent of the United
Kingdom of Great Britain and Northern Ireland declared that he
did not object to this request provided that, if the Court saw fit to
grant it, this should be done only subject to the condition that, if
judgment was not given before the opening of the third fishing
season, the Decree of 1935 should not be applied beyond the Red or
Yellow Lines ;

Whereas the condition attached by the Agent of the United King-
dom Government to his assent to this request could be satisfied only
by resorting to the procedure appropriate thereto ;

4

1950

March 29th

General List
No. 5
ORDER OF 29 Ill 50 (FISHERIES CASE) 63

Whereas the Agent of the United Kingdom Government has for-
mally reserved his tight to ask, if necessary, for an extension of the
time-limit for the presentation of the Reply of his Government ;

Decides

to postpone to the following dates the lime-limits fixed by the
Order of the Acting President of the Court of November gth, 1949 :

for the Norwegian Counter-Memorial, to July 31st, 1950 ;

for the Reply of the Government of the United Kingdom of Great
Britain and Northern Ireland, to October 31st, 1950 ;

for the Rejoinder of the Norwegian Government, to Decem-
ber 31st, 1950.

Done in French and English, the French text being authoritative,
at the Peace Palace, The Hague, this twenty-ninth day of March,
one thousand nine hundred and fifty, in three copies, one of which
will be placed in the archives of the Court and the others transmitted
to the Government of the United Kingdom and to the Norwegian
Government respectively.

(Signed) BASDEVANT,
President.

(Signed) E. HAMBRO,
Registrar.
